Citation Nr: 1623804	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  04-40 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUE 

Entitlement to increased compensation for a dependent prior to September 4, 2002.

[Three other claims are the subject of two separate decisions issued by the Board of Veterans' Appeals (Board) simultaneously herewith.  

The first separate decision addresses a claim for entitlement to reimbursement for private dental expenses incurred in 2003.  This claim should be decided separately because it was initially denied by a different Agency of Original Jurisdiction (AOJ), the VA Medical Center in Denver, Colorado.  

The second separate decision addresses two claims - a claim to reopen service connection for cause of the Veteran's death, and a claim for accrued benefits - and is issued by a panel of three Veterans Law Judges (VLJs).  The two issues were denied by the RO in Denver, Colorado (as was the claim regarding dependent compensation addressed in this particular decision).  The two issues should be decided separately because each was addressed in Board hearings conducted in December 2012 and June 2015 by two different VLJs.  The two claims cannot be decided by the single undersigned VLJ below].


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1950 to September 1951.  The Veteran died on May [redacted], 2009 and the appellant is his surviving spouse. 

This matter originally came before the Board on appeal from a September 2003 decision of the VA RO in Denver, Colorado.

The Board denied the Veteran's claim in a June 2007 decision, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In February 2009, the Court vacated the Board's decision and remanded the matter for development and reconsideration pursuant to a Joint Motion of the parties.

Due to the Veteran's May 2009 death, the Board dismissed the Veteran's claim in an April 2010 decision.  The Board's dismissal of the Veteran's appeal did not affect the appellant's right to file a request to be substituted as the appellant for purposes of processing the Veteran's claim to completion.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  As such, the Board remanded this matter in July 2014.  The Board found that, based on the appellant's June 2009 claim for DIC, Death Pension, and Accrued Benefits (VA Form 21-534), the RO should determine in the first instance whether the appellant should be substituted for the Veteran's appeal regarding increased compensation for a dependent prior to September 4, 2002.  Fast Letter 10-30 (Aug. 10, 2010)(revised April 3, 2013).  

The RO, in July 2014, found that the appellant should be substituted into the Veteran's appeal pursuant to her June 2009 application.  The RO also found that the docket number pertaining to the Veteran's original appeal (noted above) should apply to this now-substituted claim.  Based on the foregoing, the Board finds the appellant properly substituted into the Veteran's original claim.  
 
The appellant testified before the undersigned VLJ in a June 2015 video conference hearing at the RO in Denver, Colorado.  A transcript of the hearing is included in the claims file.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Benefits for dependents due to a service-connected Veteran are addressed under 38 C.F.R. § 3.4.  Effective October 1, 1978, 38 C.F.R. § 3.4(b)(2) was amended.  Previously, this section only applied to veterans having service connected disabilities rated 50 percent or more.  But in the October 1978 amendment, dependent benefits were recognized for veterans having service connected disabilities of 30 percent or more.  At the time of the amendment, the Veteran was rated as 40 percent disabled for his service-connected disorders.  As such, the amendment benefitted him.  However, from the 1978 revision to September 2002, the Veteran did not receive the additional benefits for his spouse.  

The February 2009 Joint Motion noted that the Veteran would have received the additional benefits in 1978 had the Veteran completed an application for the additional benefits.  The Veteran (and now the substituted appellant) argues that an application was not submitted in 1978 because notice of the liberalizing law was not provided to them in 1978, and was only provided in 2003.  VA, by contrast, has argued that notice was provided to the Veteran in 1978.  However, while the record contains a copy of the form letter sent to veterans in 1978 informing them of the change in law, the record does not contain a copy of the letter that was sent to the Veteran.  Thus, the record contains no direct evidence that the Veteran was informed of the change in law.       

A review of the record raises confusion regarding the Veteran and appellant's address at the time of the VA-wide notice in 1978, and raises questions regarding whether they received the notice.    

The Veteran listed the following permanent address in November 1967 - [redacted].  This same address is noted in correspondence dated between December 1975 and September 2005.  But in a May 1972 form, it is indicated that the Veteran moved to another permanent address.  And, as the Board noted in June 2007, "the signature that appears at the bottom of the form does not appear to be that of the [V]eteran."  

This background raises the question of whether the Veteran and appellant ever moved from the permanent address noted as early as 1967 at [redacted] [redacted].  This background also raises the question of whether notice of the amendment and additional benefits was sent to the address noted on the May 1972 form that apparently was not signed by the Veteran.  

On remand, the appellant should be provided an additional opportunity to clarify whether she and the Veteran remained at the [redacted] address throughout the 1970s.  

Moreover, additional clarification is required on remand regarding documents apparently submitted into the record in December 1980.  The Veterans Benefits Management System (VBMS) contains several links dated between December 1979 and December 1980.  Two of the documents are date stamped in December 1980.  One of the documents, under a link dated in September 1980, was clearly submitted by the Veteran initially in 1960.  This form (VA Form 686c) clearly indicates that the appellant was married to the Veteran.  In short, this group of documents raises the question of whether the Veteran resubmitted to the RO in 1980 evidence of the appellant's dependent status as the Veteran's spouse (as he did originally in 1960).  On remand, the AOJ should determine whether in fact that 1960 document (VA Form 686c), which was apparently included in the record at some time in late 1980 and which evidenced the Veteran and appellant's continuing marriage, was resubmitted by the Veteran to the RO at some time in 1980.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request from the appellant a statement detailing her permanent address or addresses (with the Veteran) during the 1970s.  In particular, she should comment on whether they changed addresses in 1972, as indicated by a May 1972 document of record not signed by the Veteran.  

2.  Determine the date of receipt into the record of the VA Form 686c, which is dated in September 1960, but which is included in VBMS in a link dated in September 1980, and is linked on VBMS between two documents received and date stamped by VA in December 1980.   

3.  Review the claims file to ensure that all necessary development has been completed, and arrange for any additional development indicated.  Then readjudicate the issue on appeal.  If the benefit remains denied, issue an appropriate Supplemental Statement of the Case and provide the appellant and her representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

